DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/9/2022 has been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 7 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The specification dose not describes “the plurality of pieces breath action data each including a single series of breath actions formed by at least one of exhalation action, an inhalation action and a state maintenance action”.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Mitchell et al. (US 20150119703).
Regarding claim 1, Mitchell teaches an action instruction device comprising: 
an instruction data storage unit 28 configured to store a plurality of pieces of breath action instruction data 90 in association with a plurality of combinations of an imaging region 38 and an examination type 40, respectively, the plurality of pieces of breath action instruction data each including at least one of an exhalation action, an inhalation action, and a state maintenance action; 
a control unit 26 configured to acquire one breath action instruction data of the plurality of pieces of breath action instruction data from the instruction data storage unit upon receipt of a combination of the image region and the examination type from outside, the one breath action instruction data corresponding to the received combination of the image region and the examination type (para 73-74) and 
an instruction execution unit 94 configured to instruct a breath action in accordance with the one breath action instruction data acquired by the control unit (figure 6).
Regarding claim 2, Mitchell teaches the instruction execution unit is a speaker configured to instruct the breath action by voice guidance in accordance with the one breath action instruction data (para 92).
Regarding claim 3, Mitchell teaches the instruction execution unit is a display configured to instruct the breath action by a visual display in accordance with the one breath action instruction data (para 92).
Regarding claim 4, Mitchell teaches an action instruction operation unit including a display unit configured to display a part or all of the imaging region and the examination type and also display the one breath action instruction data and an operation input unit capable of changing the one breath action instruction data displayed on the display unit (figure 6 para 92).
Regarding claim 5, Mitchell teaches an X-ray imaging apparatus for performing X-ray imaging, comprising: an input unit 32 configured to input a combination of an imaging region and an examination type; an X-ray irradiation unit 16 configured to emit X-rays; an X-ray detector 18 configured to detect X-rays; an image processing unit 26 configured to process an image composed of a pixel value of X-rays detected by the X-ray detector to generate an X-ray image; and an action instruction device configured to instruct a breath action to a subject, wherein the action instruction device includes: an instruction data storage unit configured to store a plurality of pieces of breath action instruction data in association with a plurality combinations of an imaging region and an examination type, respectively, the plurality of pieces of breath action instruction data each including at least one of an exhalation action, an inhalation action, and a state maintenance action; a control unit 26 configured to acquire one breath action instruction data of the plurality of pieces of breath action instruction data from the instruction data storage unit upon receipt of a combination of the image region and the examination type from outside, the one breath action instruction data corresponding to the received combination of the image region and the examination type; and an instruction execution unit configured to instruct a breath action according to the breath action instruction data acquired by the control unit (para 73-74, see above).
Allowable Subject Matter
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 6, the prior art fails to teach the input unit receives two or more X-ray imaging menus sent from an external management system, the two or more X-ray imaging menus each including the imaging region and the examination type, and wherein the control unit acquires two or more pieces breath action instruction data in the plurality of pieces of breath action instruction data from the instruction data storage unit in order to sequentially perform X-ray imaging based on the two or more X-ray imaging menus the two or more pieces of breath action instruction data corresponding to two or more combination of the imaging region and the examination type of the two or more x-ray imaging menu as claimed in claim 6.
Response to Arguments
Applicant's arguments filed 8/9/2022 have been fully considered but they are not persuasive.
The applicant argues that Mitchell fails to teach a control unit configured to acquire one breath action instruction data of the plurality of pieces of breath action instruction data from the instruction data storage unit upon receipt of a combination of the image region and the examination type from outside, the one breath action instruction data corresponding to the received combination of the image region and the examination type.  The examiner disagrees.  Mitchell teaches a control unit configured to acquire one breath action instruction data of the plurality of pieces of breath action instruction data from the instruction data storage unit (either by preterminal instructions) upon receipt of a combination of the image region 38 and the examination type 40 from outside, the one breath action instruction data corresponding (legs may not require detail, chest is perform rapidly for breath holding, para 74) to the received combination of the image region and the examination type (para 73-74).
The applicant argues that Mitchell discloses a plurality of pre-determined instruction for a given anatomical region.  The examiner disagrees.  Mitchell teaches a plurality of pre-determined instruction for a plurality of give anatomical region such as head chest leg etc. (para 91) and teaches that No, one or more instructions can be selected (para 90).  Thus, Mitchell teaches the claimed invention and the applicant’s argument is not persuasive.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOON K SONG whose telephone number is (571)272-2494.  The examiner can normally be reached on M to Th 10am to 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Makiya can be reached on 571-272-2273.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/HOON K SONG/Primary Examiner, Art Unit 2884